                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


ARTHUR VERNELL THOMPSON,                         2:21:CV-11045

                Plaintiff,
                                                 JUDGMENT
     v.

MICHAEL MCNAMARA, et al.,

                Defendant.


     The above-entitled matter having come before the Court on a civil

rights complaint brought pursuant to 42 U.S.C.    1983, the Honorable

Terrence G. Berg, United States District Judge, presiding, and in

accordance with the Opinion and Order entered on this date;

     IT IS ORDERED AND ADJUDGED that the civil rights

complaint is DISMISSED WITHOUT PREJUDICE.


Dated: May 28, 2021          s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE




                                  1
                     Certificate of Service
     I hereby certify that this Order was electronically filed, and
the parties and/or counsel of record were served on May 28, 2021.
                          s/A. Chubb
                          Case Manager




                                   2
